Citation Nr: 1645882	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a bilateral leg disability to include as due to surgery at the Tucson VA Medical Center (VAMC) in September 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to August 1953.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2016.  This matter was originally on appeal from rating decisions dated in August 2009 and December 2009 of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

In February 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue on appeal was remanded by the Board in March 2016 for additional development to include obtaining outstanding treatment records and obtaining a medical opinion.  Specifically, the Board directed that the AOJ obtain a legible copy of the September 2008 surgery consent form and that the VA examiner address whether there was evidence of a delay in identifying the neck pathology prior to September 2008 which could have prevented the Veteran having to have surgery as well as whether the Veteran incurred additional disability as a result of VA medical care and if so whether additional disability was due to an event not reasonably foreseeable.  This was not done.  Further development is, therefore, needed in light of this Stegall violation.

It is noted that there is a report that recorded what purportedly was on the consent form, and it was indicated that the consent form could be seen in a records system to which the Board does not have access.  A clear copy of the original document is needed to complete the file.  If it is not available, that should be certified by personnel at the medical center.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A legible copy of the September 2008 surgery consent form should be obtained and associated with the virtual record.  If it can not be provided, that should be certified by personnel at the medical center.  All attempts to obtain this record should be documented in the claims folder.

2.  After the above has been completed, a VA spine surgeon or neurosurgeon not previously acquainted with the Veteran is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  If an examination is needed to provide a complete opinion, one should be scheduled.

The examiner must directly address the following questions:

a.  Is there evidence that there was a delay in identifying the Veteran's neck pathology prior to September 2008 such that if proper diagnosis had been made, the surgery would not have been indicated or needed? 

b.  Is it at least as likely as not that the Veteran incurred additional disability including a bilateral leg disability as a result of VA medical care, including the September 2008 C5-T1 cervical laminectomy?

c.  If the answer to question (b) is in the affirmative, is it at least as likely as not (i) that the bilateral leg disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA OR (ii) that the bilateral leg disability was due to an event not reasonably foreseeable?

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

